Affirmed and Majority and Concurring Opinions filed January 11, 2007







Affirmed and Majority and Concurring Opinions filed
January 11, 2007.
 




 




 
In The
 
Fourteenth Court of
Appeals
_______________
 
NO. 14-05-00254-CV
_______________
 
WARWICK TOWERS COUNCIL OF CO‑OWNERS, by and
through
ST. PAUL FIRE & MARINE INSURANCE COMPANY,
Appellant
 
V.
 
 
PARK WARWICK, L.P., PARK WARWICK INVESTMENTS, L.L.C.,
AND PARK HOTEL INVESTMENTS, L.L.C., Appellees
                                                                                                                                               

On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 03-31949
                                                                                                                                                
 
C O N C U R R I N G   O P I N I O N
 
Our Supreme Court does not foster
appellate disposition based on procedural defects when parties have not been
afforded opportunity to amend under Rule 44.3, Tex. R. App. P. The majority has
disposed of this case by identifying a procedural defect which was not raised
or briefed by the parties.  I respectfully submit that an opinion without
citations to authority supporting the essential reason for disposition is of no
moment.  




As an insuror and subrogee, St. Paul
is asserting uncontested contractual or equitable subrogation rights.  St. Paul
is entitled to disposition of the issues presented in its appellate brief. 
Accordingly, I concur in the result only because I would affirm if this case
were considered on the merits.
 
 
/s/        Charles W. Seymore
Justice
 
Judgment rendered and Majority and
Concurring Opinions filed January 11, 2007.
Panel consists of Justices Hudson,
Edelman, and Seymore.  (Edelman, J., majority).